Case 2:21-cv-02248-GRB-ST Document 10 Filed 07/02/21 Page 1 of 1 PageID #: 64
                                                                                       FILED
                                                                                       CLERK

UNITED STATES DISTRICT COURT                                               9:35 am, Jul 02, 2021
EASTERN DISTRICT OF NEW YORK                                                   U.S. DISTRICT COURT
                                                                          EASTERN DISTRICT OF NEW YORK
                                                                               LONG ISLAND OFFICE
 Jovanni Rodriguez,
                                                                  Case No: 2:21-cv-02248-GRB-ST
                                       Plaintiff(s),
                                                                  NOTICE OF SETTLEMENT
                               v.

 FBCS, Inc.

                                       Defendant(s).


       NOW COMES Plaintiff(s), by and through counsel, to provide notice to the Court that the
present cause has been settled between the parties, and states:
       1.      A settlement agreement (“Agreement”) is in the process of being finalized. Once
   the Agreement is fully executed, and Plaintiff has received the consideration required pursuant
   to the Agreement, the parties will submit a Stipulation of Voluntary Dismissal with prejudice
   pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii).
       2.      The parties respectfully request the Court provide that the parties may seek to
   reopen the matter for forty-five (45) days to assure that the Agreement is executed and that the
   settlement funds have cleared.
DATED: July 1, 2021

                                              BARSHAY, RIZZO & LOPEZ, PLLC

                                              By: s/ David M. Barshay
                                              David M. Barshay, Esquire
                                              445 Broadhollow Road | Suite CL18
                                              Melville, New York 11747
                                              Tel: (631) 210-7272
                                              Fax: (516) 706-5055
                                              Our File No.: BRL21146
                                              Attorneys for Plaintiff

       ORDER DISMISSING CASE: In light of the settlement in principle this case is hereby DISMISSED
       without prejudice to its reinstatement should the settlement not be consummated. Barring any further
       requests for an extension within 45 days of this order, this dismissal shall deemed with prejudice.
       Dated: 7/2/2021
       /s/ Gary R. Brown
       GARY R. BROWN, U.S.D.J
